FILED
                            NOT FOR PUBLICATION                             JUN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALAA GHASSOUB OBEID,                             No. 08-72944

              Petitioner,                        Agency No. A095-282-938

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 12, 2012
                             San Francisco, California

Before: NOONAN, McKEOWN, and M. SMITH, Circuit Judges.

       Alaa Ghassoub Obeid petitions for review of a decision of the Board of

Immigration Appeals (the Board). We hold that the Board erred in its disposition

and remand for proceedings consistent with our decision.

       The immigration judge (IJ) denied Obeid’s application for adjustment of

status, finding Obeid inadmissible under 8 U.S.C. § 1182(a)(2)(I) both as a money


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
launderer and as an “aider and assister” to a money laundering scheme. The Board

affirmed Obeid’s inadmissibility under 8 U.S.C. § 1182(a)(2)(I)(ii) as an aider and

assister to a money laundering scheme. The Board did not address Obeid’s

inadmissibility under § 1182(a)(2)(I)(i) as a money launderer.

      We review whether there is substantial evidence in support of the IJ’s factual

determinations, reversing only if no reasonable factfinder could reach the IJ’s

determination. See Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000). Questions of

law are reviewed by us de novo. Id.

      The parties agree that it is Obeid’s burden to prove that he is “clearly and

beyond doubt” admissible and not inadmissible. See Blanco v. Mukasey, 518 F.3d

714, 720 (9th Cir. 2008). The parties dispute whether Obeid is inadmissible as an

aider of money laundering.

      8 U.S.C. § 1182(a)(2)(I) states:

      Any alien--
      (i) who a consular officer or the Attorney General knows, or has
      reason to believe, has engaged, is engaging, or seeks to enter the
      United States to engage, in an offense which is described in section
      1956 or 1957 of Title 18 (relating to laundering of monetary
      instruments); or
      (ii) who a consular officer or the Attorney General knows is, or has
      been, a knowing aider, abettor, assister, conspirator, or colluder with
      others in an offense which is described in such section; is
      inadmissible.



                                          2
The phrase “knows, or has reason to believe” in § 1182(a)(2)(I)(i) is common in §

1182(a). See § 1182(a)(2)(C); § 1182(a)(2)(H); § 1182(a)(3). As interpreted by the

IJ, the reason to believe standard is analogous to the probable cause standard. See

United States v. Gorman, 314 F.3d 1105, 1110-11 (9th Cir. 2002); Lopez-Molina v.

Ashcroft, 368 F.3d 1206, 1209 (9th Cir. 2004) (holding conviction not required to

establish reason to believe); Alarcon-Serrano v. INS, 220 F.3d 1116, 1119 (9th Cir.

2000).

         Section 1182(a)(2)(I)(ii) is unusual in that it is the only instance in § 1182(a)

in which “the Attorney General knows” is not followed by “or has reason to

believe.” The Attorney General’s knowledge is a narrower standard than “reason

to believe.” The parties do not cite dispositive case law establishing what

knowledge is required. Clearly, the Attorney General’s knowledge does not

require a conviction given that earlier parts of § 1182(a) explicitly require

convictions for purposes of inadmissibility. See § 1182(a)(2)(A).

         A short answer to the question before us is arguably provided by section

1956(h) of the Laundering of Monetary Instruments Act, which provides:

                Any person who conspires to commit any offense defined in
         this section or section 1967 shall be subject to the same penalties as
         those prescribed for the offense the commission of which was the
         object of the conspiracy.



                                              3
      As Obeid was originally indicted as a co-conspirator of Sammy in money

laundering, a grand jury had found probable cause to come to this conclusion. The

IJ apparently thought that § 1182(a)(2)(I)(i) was a sufficient basis for his

conclusion.

      The Board, however, explicitly rested its decision on subsection (ii) of the

statute that requires knowledge by the Attorney General not merely “reason to

believe.” The Attorney General's knowledge that Obeid had been "a knowing

aider, abetter, assister, conspirator, or colluder" was not documented by the Board.

The Board also failed to clarify the basis for the standard under subsection (ii) and

did not distinguish between this standard under subsection (ii) and the "reason to

believe" standard under subsection (i).

      Accordingly, we must remand. It remains open to the Board to affirm the

IJ's reasoning under subsection (i), or to articulate a standard for establishing

knowledge by the Attorney General. We do not substitute our judgment for that of

the Board. INS v. Ventura, 527 U.S. 12 (2002).

      REVERSED AND REMANDED.




                                           4